DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	PLEASE NOTE: Examiner reviewed the specification in search of subject matter that is within the context of the invention set forth by the current claims but was unsuccessful.
Applicant’s arguments, see Applicants’ Remarks, filed December 8, 2021, with respect to the rejection(s) of claim(s) 1, 6, 11, 16 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Miao et al. (US 2016/0105917).
Miao teaches in case that the first information indicates to transmit the second information, determining the preferred RRC state of the terminal for transition from an RRC connected state, and transmitting, to the base station, a first message comprising the second information on the determined preferred RRC state of the terminal (Sections 0058 – 0060, the mobile or transmits the preferred RRC state, which is the IDLE state, to the base station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 9, 11, 14, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0104455) in view of Miao et al. (US 2016/0105917)
Regarding Claim 1, Park teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, configuration information including first information, the first information indicating whether to transmit second information on a preferred radio resource control (RRC) state of the terminal to the base station (Section 0145, there is an RRC connected state to idle state transition wherein the base station maintains the context of the UE, which is the UEs current state, which is an indication of whether to transmit information on the idle state, which is the preferred state); and in case that the first information indicates not to transmit the second information, determining that a transmission of the second information is not configured (Section 0145, there is an RRC connected state to idle state transition wherein the base station maintains the context of the UE, which is the UEs current state, which is an indication of whether to transmit information on the idle state, which is the preferred state, transmission of information on the idle state is not necessary due to context of the UE maintained by the base station).

Miao, which also teaches RRC states, teaches in case that the first information indicates to transmit the second information, determining the preferred RRC state of the terminal for transition from an RRC connected state, and transmitting, to the base station, a first message comprising the second information on the determined preferred RRC state of the terminal (Sections 0058 – 0060, the mobile or transmits the preferred RRC state, which is the IDLE state, to the base station).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Miao for the purpose of enabling the base station to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using the limited radio resources as taught by Miao.
Regarding Claim 6, Park teaches a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, configuration information including first information, the first information indicating whether to transmit second information on a preferred radio resource control (RRC) state of the terminal to the base station (Section 0145, there is an RRC connected state to idle state transition wherein the base station maintains the context of the UE, which is the UEs current state, which is an indication of whether to transmit information on the 
Park does not teach in case that the first information indicates to transmit the second information, receiving from the terminal a first message comprising the second information, wherein the second information indicates the preferred RRC state of the terminal for transition from an RRC connected state.
Miao, which also teaches RRC states, teaches in case that the first information indicates to transmit the second information, receiving from the terminal a first message comprising the second information, wherein the second information indicates the preferred RRC state of the terminal for transition from an RRC connected state (Sections 0058 – 0060, the mobile or transmits the preferred RRC state, which is the IDLE state, to the base station).

Regarding Claim 11, Park teaches a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: receive, from a base station via the transceiver, configuration information including first information, the first information indicating whether to transmit second information on a preferred radio resource control (RRC) state of the terminal to the base station (Section 0145, there is an RRC connected state to idle state transition wherein the base station maintains the context of the UE, which is the UEs current state, which is an indication of whether to transmit information on the idle state, which is the preferred state); and in case that the first information indicates not to transmit the second information, determine that a transmission of the second information is not configured (Section 0145, there is an RRC connected state to idle state transition wherein the base station maintains the context of the UE, which is the UEs current state, which is an indication of whether to transmit information on the idle state, which is the preferred state, transmission of information on the idle state is not necessary due to context of the UE maintained by the base station).
Park does not teach in case that the first information indicates to transmit the second information, determining the preferred RRC state of the terminal for transition from an RRC connected state, and transmitting, to the base station, a first message 
Miao, which also teaches RRC states, teaches in case that the first information indicates to transmit the second information, determining the preferred RRC state of the terminal for transition from an RRC connected state, and transmitting, to the base station via the transceiver, a first message comprising the second information on the determined preferred RRC state of the terminal (Sections 0058 – 0060, the mobile or transmits the preferred RRC state, which is the IDLE state, to the base station).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Miao for the purpose of enabling the base station to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using the limited radio resources as taught by Miao.
Regarding Claim 16, Park teaches a base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: transmit, to a terminal via the transceiver, configuration information including first information, the first information indicating whether to transmit second information on a preferred radio resource control (RRC) state of the terminal to the base station (Section 0145, there is an RRC connected state to idle state transition wherein the base station maintains the context of the UE, which is the UEs current state, which is an indication of whether to transmit information on the idle state, which is the preferred state), and wherein, in case that the first information indicates not to transmit the second information, a transmission of the second information is not configured (Section 0145, 
Park does not teach in case that the first information indicates to transmit the second information, receiving from the terminal via the transceiver, a first message comprising the second information, wherein the second information indicates the preferred RRC state of the terminal for transition from an RRC connected state.
Miao, which also teaches RRC states, teaches in case that the first information indicates to transmit the second information, receiving from the terminal via the transceiver, a first message comprising the second information, wherein the second information indicates the preferred RRC state of the terminal for transition from an RRC connected state (Sections 0058 – 0060, the mobile or transmits the preferred RRC state, which is the IDLE state, to the base station).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Miao for the purpose of enabling the base station to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using the limited radio resources as taught by Miao.
Regarding Claims 4, 9, 14, 19, Park combination teaches all of the claimed limitations recited in Claims 1, 6, 11, 16.  Miao further teaches wherein the preferred RRC state of the terminal comprises at least one of an RRC idle state or an RRC . 

Claims 2, 7, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0104455) in view of Miao et al. (US 2016/0105917), as applied to Claims 1, 6, 11, 16 set forth above, and further in view of Chang et al. (US 2018/0302944).
Regarding Claims 2, 7, 12, 17, Park combination teaches all of the claimed limitations recited in Claims 1, 6, 11, 16.  Park does not teach receiving, from the base station, a second message for transitioning an RRC state of the terminal, as a response to the first message/transmitting, to the terminal, a second message for transitioning an RRC state of the terminal, as a response to the first message/receive, from the base station via the transceiver, a second message for transitioning an RRC state of the terminal, as a response to the first message/transmit, to the terminal via the transceiver, a second message for transitioning an RRC state of the terminal, as a response to the first message.
Chang, which also teaches RRC signalling, teaches receiving, from the base station, a second message for transitioning an RRC state of the terminal, as a response to the first message/transmitting, to the terminal, a second message for transitioning an RRC state of the terminal, as a response to the first message/receive, from the base station via the transceiver, a second message for transitioning an RRC state of the terminal, as a response to the first message/transmit, to the terminal via the transceiver, a second message for transitioning an RRC state of the terminal, as a response to the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park combination with the above features of Chang for the purpose of saving network resources as implicitly taught by Chang.

Claims 3, 8, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0104455) in view of Miao et al. (US 2016/0105917), as applied to Claims 1, 6, 11, 16 set forth above, and further in view of Anepu et al. (US 9,661,509) and in further view of Chou et al. (US 2014/0044029)
Regarding Claims 3, 8, 13, 18, Park combination teaches all of the claimed limitations recited in Claims 1, 6, 11, 16.  Park does not teach wherein the configuration information is included in an RRC reconfiguration message, and wherein the first message comprises a user equipment (UE) assistance information message.
Anepu, which also teaches RRC signalling, teaches wherein the configuration information is included in an RRC reconfiguration message (Cols. 16 lines 66 – 67, 17 lines 1 – 3, RRC reconfiguration message).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park combination with the 
Anepu contained a system that differed from the claimed process by the substitution of step of wherein the first message comprises a user equipment (UE) assistance information message.  Chou teaches the substituted step of wherein the first message comprises a user equipment (UE) assistance information message (Section 0012), which is known in the art as means for reducing signaling overhead.  Anepu’s step of reducing signaling overhead could have been substituted with the above step of Chou as an alternative means for achieving the predictable result of reducing signaling overhead and for the purpose of managing UE mobility efficiently.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.

Claims 5, 10, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0104455) in view of Miao et al. (US 2016/0105917), as applied to Claims 1, 6, 11, 16 set forth above, and further in view of in view of Anepu et al. (US 9,661,509)
Regarding Claims 5, 10, 15, 20, Park combination teaches all of the claimed limitations recited in Claims 1, 6, 11, 16.  Park does not teach wherein the first message including the second information is transmitted in case that the terminal does not expect to transmit or receive data within a predetermined time.
Anepu, which also teaches RRC signalling, teaches wherein the message including information is transmitted in case that the terminal does not expect to transmit 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park combination with the above features of Anepu for the purpose of optimizing the utilization of network resources as taught by Anepu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
January 20, 2022